 

Exhibit 10.91

 

SUPPLEMENTAL CERTIFICATE: BORROWER

  

TO:WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)

 

FROM:CUI-CANADA, INC. (the “Borrower”)

 

The undersigned hereby certifies, in his or her capacity as an officer of the
Borrower, and not in his or her individual capacity, to the Bank the following:

 

1.that he or she is the Chief Financial Officer of CUI-CANADA, INC., a Nova
Scotia corporation, and as such has knowledge of the matters herein set out;

 

2.now shown to me and produced and attached to this certificate as Exhibit “I”
is a true and complete copy of those certain corporate resolutions of the
Borrower passed and adopted at a regular meeting of its board of directors (the
“Board”) held on July 21, 2017 (the “Borrower Resolutions”), whereby, among
other matters, the said directors did authorize and approve the Borrower
entering into a credit agreement with Bank for the establishment of a line of
credit in the authorized principal amount of USD. $4,000,000.00 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time through the date hereof, the “Credit Agreement”);

 

3.now shown to me and produced and attached to this certificate as Exhibit “II”
is a true and complete copy of the Credit Agreement;

 

4.the Borrower Resolutions do not impose any limitation on or restrict in any
way the maximum amount of indebtedness that may be incurred by the Borrower to
the Bank in order for the Credit Agreement to be and remain effective;

 

5.the Board intended as of the date of the Borrower Resolutions, and intends as
of the date hereof, that the Credit Agreement be effective, enforceable, and for
the Borrower to perform all of its obligations thereunder, to the fullest extent
of its terms and conditions, including with respect to that certain First
Amendment to Credit Agreement to be dated on or about the date hereof (the
“Amendment”; the Credit Agreement as amended by the Amendment, the “Amended
Agreement”), which Amendment shall, in addition to other changes, increase in
the authorized principal amount of the revolving line of credit facility (from
USD $4,000,000.00 to USD $6,000,000.00) established by the Bank in favor of the
Borrower under the provisions of the Amended Agreement;

 

6.the Borrower Resolutions remain in full force and effect, and constitute good
and sufficient authority for the temporary increase in the borrowed obligations
as contemplated by the Amendment;

 

7.no further or additional authorization, confirmation, ratification or other
action by, for or on the part of the Borrower, its board of directors or any
other person is required in order for the Amended Agreement to be fully
effective upon its terms as a payment obligation of the Borrower of any and all
indebtedness incurred by the Borrower under the Amended Agreement (or otherwise
incurred to the Bank), including, without limitation, on account of the increase
in the authorized principal indebtedness under the Amended Agreement as
aforesaid;

 



 

 

 

8.no Event of Default or Default (nor any event or circumstance that would
constitute an Event of Default or Default with the giving of notice, lapse of
time or subject to any other nominal condition) by or with respect to the
Borrower (not waived by the Bank) has occurred or is continuing under the Credit
Agreement or the Amended Agreement, any promissory note issued by Borrower in
favor of the Bank or any other loan or credit document executed by any person in
connection with the Credit Agreement or otherwise relating thereto, including,
without limitation, any document or instrument evidencing, giving rise to or
otherwise relating to any collateral security granted by any person pursuant to
the Credit Agreement or the Amended Agreement; and

 

9.the Borrower understands and acknowledges that the Bank will extend the
increased credit and permit the same to be outstanding under the Amended
Agreement in reliance on and subject to the accuracy and completeness of the
statements made in this certificate, and the Borrower understands also that no
further investigation or verification of these statements or matters ancillary
thereto will be undertaken by or on behalf of the Bank.

 

10.Terms with initial capitals used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Credit Agreement.

 

DATED at _____________, ______________ this 20th day of September, 2017.

 



  /s/ Daniel N. Ford     DANIEL N. FORD, DIRECTOR     and CHIEF FINANCIAL
OFFICER  

 

 

 

 



EXHIBIT I

 

REVOLVING REDUCING NOTE

 



$6,000,000.00   Portland, Oregon

September 20, 2017

 

FOR VALUE RECEIVED, the undersigned CUI, INC. and CUI-CANADA, INC. ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at MAC: P6101-250, 1300 Southwest 5th Avenue, 25th Floor,
Portland, Oregon 97201, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Six Million Dollars ($6,000,000.00), or so
much thereof as may be advanced and be outstanding pursuant to the terms of the
Credit Agreement, as defined herein, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)       "Daily One Month LIBOR" means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.

 

(b)       "LIBOR" means (i) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR Periods, the rate of interest per
annum determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, at approximately 11:00 a.m., London time, two London
Business Days prior to the first day of such LIBOR Period (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation), or (ii) for the purpose of calculating effective rates of
interest for loans making reference to Daily One Month LIBOR, the rate of
interest per annum determined by Bank based on the rate for United States dollar
deposits for delivery of funds for one (1) month as published by the ICE
Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, or, for any day not a London Business Day, the
immediately preceding London Business Day (or if not so published, then as
determined by Bank from another recognized source or interbank quotation);
provided, however, that if LIBOR determined as provided above would be less than
zero percent (0.0%), then LIBOR shall be deemed to be zero percent (0.0%).

 

(c)       "LIBOR Period" means a period commencing on a New York Business Day
and continuing for one (1) or three (3) months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that (i) no
LIBOR Period may be selected for a principal amount less than One Hundred
Thousand Dollars ($100,000.00), (ii) if the day after the end of any LIBOR
Period is not a New York Business Day (so that a new LIBOR Period could not be
selected by Borrower to start on such day), then such LIBOR Period shall
continue up to, but shall not include, the next New York Business Day after the
end of such LIBOR Period, unless the result of such extension would be to cause
any immediately following LIBOR Period to begin in the next calendar month in
which event the LIBOR Period shall continue up to, but shall not include, the
New York Business Day immediately preceding the last day of such LIBOR Period,
and (iii) no LIBOR Period shall extend beyond the scheduled maturity date
hereof.

 

  -1-[image_001.jpg]



 

 

(d)       "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.

 

(e)       "New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.

 

(f)       "State Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in the jurisdiction described in “Governing
Law” herein are authorized or required by law to close.

 

INTEREST:

 

(a)       Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum determined by Bank to be two and one quarter
percent (2.25%) above Daily One Month LIBOR in effect from time to time, or (ii)
at a fixed rate per annum determined by Bank to be two and one quarter percent
(2.25%) above LIBOR in effect on the first day of the applicable LIBOR Period.
Bank is hereby authorized to note the date, principal amount and interest rate
applicable thereto and any payments made thereon on Bank's books and records
(either manually or by electronic entry) and/or on any schedule attached to this
Note, which notations shall be prima facie evidence of the accuracy of the
information noted.

 

(b)       Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to Daily One Month LIBOR
or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at any time any
portion of this Note bears interest determined in relation to Daily One Month
LIBOR, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a LIBOR Period designated by Borrower, and
(iii) at the time an advance is made hereunder, Borrower may choose to have all
or a portion thereof bear interest determined in relation to Daily One Month
LIBOR or to LIBOR for a LIBOR Period designated by Borrower.

 

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. in the jurisdiction described in “Governing Law” herein on a
State Business Day at least two State Business Days prior to the first day of
the LIBOR Period, or at a later time during such State Business Day if Bank, at
its sole discretion, accepts Borrower’s notice and quotes a fixed rate to
Borrower. Such notice shall specify: (A) the interest rate option selected by
Borrower, (B) the principal amount subject thereto, and (C) for each LIBOR
selection, the length of the applicable LIBOR Period. If Bank has not received
such notice in accordance with the foregoing before an advance is made hereunder
or before the end of any LIBOR Period, Borrower shall be deemed to have made a
Daily One Month LIBOR interest selection for such advance or the principal
amount to which such LIBOR Period applied. Any such notice may be given by
telephone (or such other electronic method as Bank may permit) so long as it is
given in accordance with the foregoing and, with respect to each LIBOR
selection, if requested by Bank, Borrower provides to Bank written confirmation
thereof not later than three State Business Days after such notice is given.
Borrower shall reimburse Bank immediately upon demand for any loss or expense
(including any loss or expense incurred by reason of the liquidation or
redeployment of funds obtained to fund or maintain a LIBOR borrowing) incurred
by Bank as a result of the failure of Borrower to accept or complete a LIBOR
borrowing hereunder after making a request therefor. Any reasonable
determination of such amounts by Bank shall be conclusive and binding upon
Borrower. Should more than one person or entity sign this Note as a Borrower,
any notice required above may be given by any one Borrower acting alone, which
notice shall be binding on all other Borrowers.

 



  -2-



 

 

(c)       Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand, in addition to any other amounts due or to become due hereunder,
any and all (i) withholdings, interest equalization taxes, stamp taxes or other
taxes (except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.

 

(d)       Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then at the option of Bank, in its sole and absolute
discretion, the outstanding principal balance of this Note shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to four percent (4%) above the rate of interest from time to
time applicable to this Note.

 

BORROWING AND REPAYMENT:

 

(a)       Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount set forth
above or such lesser amount as shall at any time be available hereunder. The
unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on June 1, 2019.

 

(b)       Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing October 1, 2017, and on the maturity
date set forth above.

 

(c)       Reductions in Availability. Notwithstanding the principal amount set
forth above, the maximum principal amount available under this Note shall be
reduced automatically and without further notice on January 1, 2018 by the
amount of Two Million Dollars ($2,000,000.00). If the outstanding principal
balance of this Note on any such date is greater than the new maximum principal
amount then available hereunder, Borrower shall make a principal reduction on
this Note on such date in an amount sufficient to reduce the then outstanding
principal balance hereof to an amount not greater than said new maximum
principal amount.

 



  -3-



 

 

(d)       Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
DANIEL FORD, WILLIAM CLOUGH, MATTHEW MCKENZIE or DEBORAH MOEN, any one acting
alone, who are authorized to request advances and direct the disposition of any
advances until written notice of the revocation of such authority is received by
the holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.

 

(e)       Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to Daily One Month LIBOR, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest LIBOR Period first.

 

PREPAYMENT:

 

(a)       Daily One Month LIBOR. Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to the Daily One Month
LIBOR rate at any time, in any amount and without penalty.

 

(b)       LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of One Hundred Thousand Dollars ($100,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:

 

(i)Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.

 

(ii)Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

 

(iii)If the result obtained in (ii) for any month is greater than zero, discount
that difference by LIBOR used in (ii) above.

 



  -4-



 

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2%) above the Daily
One Month LIBOR rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).

 

(c)       Application of Prepayments. If principal under this Note is payable in
more than one installment, then any prepayments of principal shall be applied to
the most remote principal installment or installments then unpaid.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of June 30, 2017, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.

 

MISCELLANEOUS:

 

(a)       Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.

 

(b)       Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.

 

(c)       Governing Law. This Note shall be governed by and construed in
accordance with the laws of Oregon, but giving effect to federal laws applicable
to national banks, without reference to the conflicts of law or choice of law
principles thereof.

 



  -5-



 

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 



CUI, INC.       By: /s/ Daniel N. Ford     DANIEL FORD, CFO         CUI-CANADA,
INC.       By:   /s/ Daniel N. Ford     DANIEL N. FORD, DIRECTOR     and CHIEF
FINANCIAL OFFICER  

 



  -6-



 

 

EXHIBIT II

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
September 20, 2017, by and between CUI, INC., an Oregon corporation and
CUI-CANADA, INC., a Nova Scotia corporation (each individually, a “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"). Each reference herein to
“Borrower” shall mean each and every party, collectively and individually,
defined above as a Borrower.

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2017, as amended from time to time ("Credit Agreement").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.Section 1.1. is hereby deleted in its entirety, and the following substituted
therefor:

 

“SECTION1.1.           LINE OF CREDIT.

 

(a)       Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including June 1, 2019, not to exceed at any time the aggregate principal amount
of Six Million Dollars ($6,000,000.00) or such lesser amount as shall from time
to time be available (“Line of Credit”), the proceeds of which shall be used to
finance Borrower’s working capital requirements. Borrower's obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note dated
as of September 20, 2017, as modified from time to time (“Line of Credit Note”),
all terms of which are incorporated herein by this reference.

 

(b)       Borrowing and Repayment. Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
herein and as reduced from time to time in accordance with the terms of the Line
of Credit Note.”

 



-1-

 

 

2.Section 1.3. is hereby deleted in its entirety, and the following substituted
therefor:

 

“SECTION 1.3.           COLLECTION OF PAYMENTS.

 

Borrower authorizes Bank to collect all principal, interest and fees due under
each credit subject hereto by debiting Borrower’s deposit account number with
Bank, or any other deposit account maintained by Borrower with Bank, for the
full amount thereof. Should there be insufficient funds in any such deposit
account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by Borrower. Borrower further authorizes Bank to
collect all principal outstanding (whether or not then due) under each credit
subject hereto by debiting Borrower’s deposit account number with Bank, or any
other deposit account maintained by Borrower with Bank and designated by
Borrower in writing as a sweep account, for the full amount thereof.” 

 

3.The following is hereby added to the Credit Agreement as Section 4.13:

 

“SECTION 4.13.          LEASE PAYMENTS.

 

Make all payments under each of Borrower’s leases when due, and provide written
notice to Bank of such payments (whether or not actually paid).”

 

4.Section 6.1. (d) is hereby deleted in its entirety, and the following
substituted therefor:

 

“(d)             Any default in the payment or performance of any obligation
(including, for the avoidance of doubt, any lease obligation), or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower, any guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a “Third Party Obligor”) or CUI PROPERTIES, LLC
has incurred any debt or other liability to any person or entity, including
Bank.”

 

5.            In consideration of the changes set forth herein and as a
condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable fee of $2,500.00.

 

6.            Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

7.            Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

 



-2-

 

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 



      WELLS FARGO BANK, CUI, INC. NATIONAL ASSOCIATION             By:   /s/
Daniel N. Ford   By:   /s/ Audrey L. Rettke  

DANIEL FORD, CFO 

    AUDREY L. RETTKE,           RELATIONSHIP MANAGER   CUI-CANADA, INC.        
    By: /s/ Daniel N. Ford           DANIEL N. FORD, DIRECTOR           and
CHIEF FINANCIAL OFFICER        

 





-3-

 

 

GUARANTOR'S CONSENT AND REAFFIRMATION

 

The undersigned guarantor of all indebtedness of CUI, INC. and CUI-CANADA, INC.
to WELLS FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to the foregoing
Amendment; (ii) reaffirms its obligations under its Continuing Guaranty; (iii)
reaffirms its waivers of each and every one of the defenses to such obligations
as set forth in its Continuing Guaranty; and (iv) reaffirms that its obligations
under its Continuing Guaranty are separate and distinct from the obligations of
any other party under said Amendment and the other Loan Documents described
therein.

 

GUARANTOR:   CUI GLOBAL, INC.       By:   /s/ Daniel N. Ford     DANIEL FORD,
CFO  

 

-4-

